Citation Nr: 0841675	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for personality 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1995 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for personality disorder and paranoid 
schizophrenia.  
FINDINGS OF FACT

1.  Medical evidence shows that the veteran is diagnosed to 
have a personality disorder.

2.  The claim for service connection for personality disorder 
was previously denied in a December 2004 RO decision.  The 
appellant did not appeal that decision.  

3.  Evidence received since the last final decision in 
December 2004 relating to service connection for a 
personality disorder is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.  

4.  The veteran's diagnosed psychiatric disorders (paranoid 
schizophrenia and schizoaffective disorder) first manifested 
many years after her separation from service and are 
unrelated to her service or to any incident therein.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's personality disorder 
is precluded by applicable laws and VA regulations.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2008).

2.  The December 2004 RO decision that denied service 
connection for the personality disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a personality 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 

4.  The veteran's psychiatric disorders (paranoid 
schizophrenia and schizoaffective disorder) were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a December 2004 rating decision, the RO denied the 
veteran's claim for service connection for personality 
disorder.  The Board must now consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  

In a decision dated in December 2004, the RO denied the 
veteran's claim for service connection for a personality 
disorder.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the 
December 2004 rating decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for 
personality disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in May 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records and the 
veteran's statements.  The RO found that the veteran's 
personality disorder was a developmental disability and was, 
therefore, not a disability which could be service-connected, 
and the claim was denied.  

The veteran applied to reopen her claim for service 
connection for an acquired psychiatric disorder in May 2004.  
The Board finds that the evidence received since the last 
final decision does not bear directly and substantially upon 
the specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.  

Newly received evidence includes private treatment records 
from August 2004 to March 2006.  Those records show that the 
veteran received intermittent treatment for personality 
disorder and schizophrenic paranoia.  At no time did any 
treating provider relate the veteran's personality disorders 
to service.  

Although the additionally submitted private treatment records 
are new, in the sense that they were not previously submitted 
to agency decisionmakers, the Board finds that they are not 
material.  The new evidence shows only that the veteran has a 
personality disorder.  That fact was established at the time 
of the previous denial.  The evidence does not show that the 
veteran's personality disorder is a disability for which 
service connection can be established.  Therefore, the Board 
finds that the evidence is cumulative or redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The claim can therefore not be opened on the basis of 
this evidence.  38 C.F.R. § 3.156(a).  
  
Although the veteran has submitted new evidence that was not 
before the RO in November 2002, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a personality 
disorder since the December 2004 rating decision because no 
competent evidence has been submitted showing that the 
veteran's personality disorder is related to service.  
Therefore, the claim for service connection for personality 
disorder is not reopened and the benefits sought on appeal 
remain denied.  

Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303.  
Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Psychoses are chronic diseases 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's service medical records do not show a diagnosis 
of an acquired psychiatric disorder.  The veteran was 
discharged due to a diagnosed personality disorder, and her 
service medical records do not show any Axis I diagnosis.  
The service medical records do not show any diagnosis of 
paranoid schizophrenia.  Therefore, the Board finds that the 
veteran was not diagnosed with a psychiatric disorder during 
service.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.303(b).

The first post-service evidence of a paranoid schizophrenia 
is dated over seven years following her separation from 
service.  A December 2004 private medical report shows that 
the veteran was diagnosed with paranoid schizophrenia.  
Private treatment records dated from December 2004 to March 
2006 show that the veteran received intermittent treatment 
for paranoid schizophrenia.  In a December 2004 private 
treatment note, the veteran reported that she had been 
staying at rehabilitation centers and attending crisis 
programs after she was found living in her car.  The veteran 
denied depressive symptoms, delusional thinking, auditory 
hallucinations or any significant mental health problems, but 
exhibited pressured speech, inappropriate affect, flight of 
ideas with mildly expansive mood.  She reported that she had 
worked at several jobs, each lasting no longer than eight 
months.  She believed that someone had stolen all of her back 
military pay since being discharged from service in November 
1997.  The physicians noted that the veteran had poor insight 
and poor judgment.  None of the physicians referred to the 
veteran's military service as the cause of her psychiatric 
problems.  

The veteran was scheduled to undergo a VA examination in June 
2008.  The examination sought an opinion as to whether the 
veteran's paranoid schizophrenia was related to her period of 
active service.  The veteran was given proper notice of the 
VA examination.  However, she did not present for the VA 
examination.  Evidence in the file shows that she called and 
cancelled her appointment.  As a result, the Board does not 
have before it the information which it had sought, and must 
come to a determination on the basis of information already 
included in the record.  38 C.F.R. § 3.655 (2008).  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  If a veteran wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Furthermore, the record does not demonstrate good cause for 
the cancellation of her appointment and she has not contacted 
VA to express a desire or willingness to appear for a 
rescheduled examination.  Consequently, the Board finds that 
VA has exhausted its attempts at clarifying the veteran's 
diagnosis and will adjudicate the claim based upon the 
evidence of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
nexus between military service and the veteran's current 
psychiatric disorder.  In addition, the Board finds that 
paranoid schizophrenia was not diagnosed within one year of 
separation, so presumptive service connection for an acquired 
psychiatric disorder is not warranted.  

The veteran contends that her current psychiatric disorder is 
related to her active service.  However, as a layperson, she 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what she experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence 
of the veteran's psychiatric disorder is in December 2004, 
approximately seven years after her separation from service.  
In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical opinion of record relating any psychiatric disability 
to her service or to any incident therein.  In the absence of 
competent medical evidence relating the veteran's current 
psychiatric disorder to service, the Board finds that service 
connection cannot be granted.  The Board finds that the 
preponderance of the medical evidence is against a finding 
that the veteran's psychiatric disorder developed in service.  
Therefore, the Board concludes that a psychiatric disorder 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in June 2004, July 2004, 
January 2005, and March 2006; rating decisions in November 
2002 and August 2005; and a statement of the case in March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Thus, VA has satisfied its duty to notify and satisfied that 
duty prior to the issuance of the August 2006 statement of 
the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also made all efforts to obtain a medical 
examination in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The application to reopen the claim for service connection 
for a personality disorder is denied.  

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


